DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 48, 69, 70, 71, and 72 are allowable for setting forth an apparatus for converting a sheet of elastomeric material into a continuous strips, wherein the sheet has a sequence cuts  extending along a width of the sheet, wherein the apparatus comprises a retaining device for retaining an upstream sheet section, two or more sensors for detecting a pulling apart of a downstream sheet section and positioned on a side of the sheet, and a controller connected to the retaining device and the sensors for controlling the retaining device to retain the upstream sheet section until the first side sensor detects the pulling apart of the downstream sheet section from the upstream sheet section.
For example, Harris (3,738,580) teaches an apparatus for converting a sheet (S) of elastomeric material into a continuous strips, wherein the sheet has a sequence cuts 17 extending along a width of the sheet, wherein the apparatus comprises a retaining device (12, 15) for retaining an upstream sheet section.
However, Harris does not two or more sensors for detecting a pulling apart of a downstream sheet section and positioned on a side of the sheet, and a controller connected to the retaining device and the sensors for controlling the retaining device to retain the upstream sheet section until the first side sensor detects the pulling apart of the downstream sheet section from the upstream sheet section.

However, Huskey does not teach a specific arrangement of the sensors on a side of the workpiece and the controller connected to a retaining device and the sensors for controlling the retaining device to retain the upstream sheet section until the first side sensor detects the pulling apart of the downstream sheet section from the upstream sheet section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG H NGUYEN/Examiner, Art Unit 3724